Chapman, C. J.
Our statutes require that highways shall be made reasonably safe and convenient for travellers. But it has been decided that this requirement does not necessarily extend to the whole width of the highway as located. When sidewalks are not made, it is sufficient if there is a carriageway of sufficient width, properly constructed, and protected by such railings as may be necessary. On each side of this way there may be ditches. These are so necessary for the proper drainage of the carriageway that they are held not to be defects, if properly constructed, though travellers may be liable to fall into them *257in the dark. Beyond the ditches, no provision need be made for safety or convenience, except in places where sidewalks are made; and these are not for the benefit of carriages or teams. In the towns the owners of the adjoining lands, and in the cities the municipal authorities, may construct sidewalks, “ indicating their width by trees, posts or curbstones, set at reasonable distances apart, or by a railing erected thereto.” Gen. Sts. c. 45, § 6. Shade trees may also be planted in streets by consent of the municipal authorities. It is obvious that persons travelling in the dark are exposed to the danger of driving their carriages against these posts, trees, railings or curbstones, as well as into the ditches ; and injuries may be caused thereby. But the legislature, so far from regarding these things as defects, has made it a penal offence to drive a horse or team along the sidewalk, or negligently or wilfully to injure one of the trees. Gen. Sts. c. 46, § 8. And towns and cities are not required to furnish lights for the use of persons who travel in the dark, in order that they may avoid collisions with these objects.
In the present case, it appears by the plaintiff’s evidence that the road is located forty feet wide. It has sidewalks seven feet wide, but not protected by curbstones, railings, posts or trees, nor indicated by ditches. The owner of the land has erected three hitching-posts at .considerable distances apart, between the sidewalk and the carriage-path, and about where the city authorities might properly have placed posts, trees or railings, or might have excavated a ditch, if they had thought it necessary. The posts have been permitted to remain there by the city authorities, and if they should be removed it is clear that the authorities might legally erect others in their place. It is not contended that these posts made the carriage-path too narrow; and it appeared by the plaintiff’s evidence that there was no trouble about carriages passing in the daytime. But the plaintiff was travelling in his wagon in the night, when it was extremely dark, had not provided himself with a lantern, could not see, and drove against one of these posts. He contends that the post was a defect. But as it appears that the camageway was of ample width, and was level and smooth and straight, and *258as there would have been no trouble In passing, except for the darkness, and the post was not in the carriage-path, and as all this appears by the plaintiff’s evidence, the court can see no ground upon which it would be legally competent for the jury to fin that the carriageway was defective.

Judgment for the defendants.